Exhibit 10.1
 




FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED WAREHOUSE REVOLVING CREDIT FACILITY AGREEMENT
 
THIS FIFTH AMENDMENT TO THE SECOND AMENDED AND RESTATED WAREHOUSE REVOLVING
CREDIT FACILITY AGREEMENT (this “Amendment”) is entered into as of September 12,
2008 and amends in certain respects the Second Amended and Restated Warehouse
Revolving Credit Facility Agreement dated as of August 31, 2001 (as amended, the
“Credit Agreement”), among MARLIN LEASING CORPORATION (the “Borrower”), each of
the financial institutions that is or pursuant to the terms thereof may become a
party thereto as lender (individually, a "Lender" , and collectively, the
“Lenders”) and NATIONAL CITY BANK, as Agent for the Lenders (the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the parties wish to amend certain provisions of the Credit Agreement;
and
 
WHEREAS, the parties hereto desire to effect such amendments on the terms and
subject to the conditions herein set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agent, the Borrower and the Lenders hereby
agree as follows:
 
SECTION 1. Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to them in the Credit
Agreement.
 
SECTION 2. Credit Agreement Amendments.
 
(a) The definition of “Consolidated Net Income” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
 
“Consolidated Net Income”- the net income (but not loss or deficit) of the
Borrower and its subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, however, that Consolidated Net Income shall not include the
following amounts added  to such net  income (or deficit), (determined on a
consolidated basis without duplication as required periodically by GAAP):


(i) the write-up of any asset; or


(ii) the write-up or write-down with respect to a Hedging Asset/Liability; or


(iii) the reclassification from accumulated other comprehensive income with
respect to a Hedging Asset/Liability; or


(iv) the accounting gain (loss) on termination with respect to any Hedging
Asset/Liability.


(b) The definition of “Consolidated Net Loss” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
 
“Consolidated Net Loss”- the net loss or deficit of the Borrower and its
subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided, however, that Consolidated Net Loss shall not include the following
amounts added to such net loss or (deficit), (determined on a consolidated basis
without duplication as required periodically by GAAP):


(i) the write-up of any asset; or


(ii) the write-up or write-down with respect to a Hedging Asset/Liability; or


(iii) the reclassification from accumulated other comprehensive income with
respect to a Hedging Asset/Liability; or


(iv) the accounting gain (loss) on termination with respect to any Hedging
Asset/Liability.


(c) The definition of “Hedging Liability” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
 
“Hedging Asset / Liability” – relative to any Person, all assets or liabilities
of such Person under interest rate and currency swap, cap and collar agreements
and all other Writings designed to protect such Person against fluctuations in
interest or currency exchange rates.




SECTION 3. Effectiveness.  The amendments and consents set forth in Section 2 of
this Amendment shall be conditioned upon (a) receipt by the Agent of
counterparts of this Amendment executed by the Borrower and the Lenders and (b)
the fulfillment to the satisfaction of the Agent of each of the following
conditions:
 
(i) The Borrower shall have delivered to the Agent in form and substance
satisfactory to the Agent a Certificate of the Secretary or Assistant Secretary
of the Borrower certifying (1) that all corporate action by the Borrower
necessary to authorize the execution, delivery and performance of each of the
Amendment Documents (as hereunder defined) to which it is a party and the
transactions contemplated thereby has been taken and that such authorization has
not been rescinded, limited or modified, (2) the incumbency (with specimen
signatures) of the Authorized Officers of the Borrower, and (3) that all
representations and warranties set forth in this Amendment are true and correct
at and as of the date of the effectiveness of this Amendment.
 
(ii) The Agent shall have received such other instruments, agreements and
documents as it shall reasonably require in connection with this Amendment and
the matters referred to above.
 
(iii) All matters related to the financial condition, assets, liabilities and
creditworthiness of the Borrower shall be satisfactory to the Agent and the
Lenders, in their sole discretion.
 
SECTION 4. Representations and Warranties.  In order to induce the Lenders to
execute this Amendment, the Borrower hereby represents and warrants to the Agent
and Lenders as follows, which representations and warranties shall survive the
execution and delivery of this Amendment and the other Amendment Documents
(hereinafter defined):
 
(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has the power to own its assets and to
transact the business in which it is currently engaged and in which it proposes
to be engaged.
 
(b) The Borrower is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which its failure to qualify could
have a Material Adverse Effect.
 
(c) The Borrower has the power to execute, deliver and perform this Amendment,
any other agreements or documents being or to be executed and delivered in
connection herewith (collectively the "Amendment Documents").  The Borrower has
taken all necessary action (corporate or otherwise) to authorize the execution,
delivery and performance of the Amendment Documents.  No consent or approval of
any Person (including, without limitation, any stockholder of the Borrower),
other than any such consent or approval a copy of which has been delivered to
the Agent in form and substance satisfactory to the Agent, no filing with,
action by, consent or approval of any landlord or mortgagee, no waiver of any
Lien or right of distraint or other similar right and no filing with, action by,
consent, license, approval, authorization or declaration of any governmental
authority, bureau or agency, is or will be required in connection with the
execution, delivery or performance by the Borrower or the validity, enforcement
or priority, of the Amendment Documents.
 
(d) The execution, delivery and performance by the Borrower of each of the
Amendment Documents to which it is a party will not (i) violate or conflict with
any provision of law or any rule or regulation, (ii) violate or conflict with
any provision of the Amended Articles or by-laws of the Borrower,  (iii) violate
or conflict with or result in a breach of any order, writ, injunction,
ordinance, resolution, decree, or other similar document or instrument of any
court or governmental authority, bureau or agency, domestic or foreign, or
create (with or without the giving of notice or lapse of time, or both) a
default under or breach of any agreement, bond, note or indenture to which the
Borrower is a party, or by which it is bound or any of its properties or assets
are affected, or (iv) result in the imposition of any Lien of any nature
whatsoever upon any of its properties or assets owned by or used in connection
with the business of the Borrower, except for the Liens created and granted
pursuant to the Security Documents.
 
(e) This Amendment and each of the other Amendment Documents has been or will be
duly executed and delivered by the Borrower, and when executed and delivered
each will constitute the valid and legally binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by the
availability of equitable remedies.
 
(f) Neither the Borrower nor any of its Subsidiaries is in default under any
agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment to which it is a party or by which it is bound, or by which any of the
properties or assets owned by it or used in the conduct of its business is
affected, and the Borrower and its Subsidiaries have complied and are in
compliance with all applicable laws, ordinances and regulations, including,
without limitation, Environmental Laws, in either case which default, or
non-compliance with which laws, could have a Material Adverse Effect on the
Borrower.
 
(g) The Borrower is in full compliance with the terms and conditions of the Loan
Documents, each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as if made on and as of the date of effectiveness of this Amendment,
and, as of the date of effectiveness of this Amendment and after giving effect
thereto and to the consummation of the transactions contemplated hereby, no
Default or Event of Default has occurred and is continuing.
 
(h) Neither the Financial Statements nor any certificate, opinion, or any other
statement made or furnished in writing to the Agent or the Lenders by or on
behalf of the Borrower in connection with this Amendment or the transactions
contemplated hereby, contains any untrue statement of a material fact, or omits
to state a material fact necessary in order to make the statements contained
therein or herein not misleading.
 
(i) Any failure of any of the representations and warranties made by Borrower in
this Amendment to be true and correct in all respects when made shall constitute
an Event of Default under the Credit Agreement.
 
SECTION 5.  Outstanding Indebtedness.  Borrower hereby acknowledges
unconditionally that, as of the close of business on September 11, 2008, the
outstanding principal balance of all Revolving Loans is $24,050,000.  Borrower
acknowledges and agrees that the foregoing balance of the Revolving Loans,
together with accrued and unpaid interest thereon, is owing to Lender without
claim, counterclaim, recoupment, defense or setoff of any kind.
 
SECTION 6. Reference to and Effect on Loan Documents.
 
(a) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference in the other Loan Documents to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended hereby.
 
(b) Except as otherwise expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender, or the Agent under the Credit Agreement or any of
the other Loan Documents, shall not constitute a waiver of any provision of the
Credit Agreement or any of the other Loan Documents, nor shall it affect or
diminish any Lender’s or the Agent’s rights to hereafter require strict
performance of any provision of the Credit Agreement or any of the other Loan
Documents.
 
SECTION 7. Reaffirmation of Security Interest.  The Borrower hereby reaffirms as
of the date hereof each and every security interest and lien granted in favor of
the Agent and the Lenders under the Loan Documents, and agrees and acknowledges
that such security interests and liens shall continue from and after the date
hereof and shall remain in full force and effect from and after the date hereof,
in each case after giving effect to the Credit Agreement as amended by this
Amendment, and the obligations secured thereby and thereunder shall include
Borrower’s obligations under the Credit Agreement as amended by this
Amendment.  Each such reaffirmed security interest and lien remains and shall
continue to remain in full force and effect and is hereby in all respects
ratified and confirmed.
 
SECTION 8. Further Assurances.  Each of the parties hereto hereby agrees to do
such further acts and things and to execute, deliver and acknowledge such
additional agreements, powers and instruments as any other party hereto may
reasonably require to carry into effect the purposes of this Amendment.
 
SECTION 9. Governing Law.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
SECTION 10. Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Execution and delivery of
this Amendment by facsimile transmission shall constitute execution and delivery
of this Amendment for all purposes, with the same force and effect as execution
and delivery of an originally manually signed copy hereof.
 
SECTION 11. Headings; Binding Effect.  The headings of the several sections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.  The provisions
of this Amendment shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted successors and assigns.
 


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date set
forth above.
 
BORROWER
MARLIN LEASING CORPORATION


By: /s/ Daniel P. Dyer
Name: Daniel P. Dyer
Title: CEO
 
LENDERS:
NATIONAL CITY BANK
 


By: /s/ Michael J. Labrum
   Name: Michael J. Labrum
   Title: Senior Vice President


FIRSTRUST SAVINGS BANK



By: /s/ John Hollingsworth
       Name: John Hollingsworth
       Title: Senior Vice President


SOVEREIGN BANK



By: ______________________
       Name:
       Title:


HARRIS N.A., as successor by merger to Harris Trust and Savings Bank



By: /s/ Robert G. Bomben
       Name: Robert G. Bomben
       Title: Director


AGENT:
NATIONAL CITY BANK, As Agent


By: /s/ Michael J. Labrum
       Name: Michael J. Labrum
       Title: Senior Vice President


 
 

--------------------------------------------------------------------------------

 
ACKNOWLEDGED AND ACCEPTED BY:


MARLIN BUSINESS SERVICES CORP.,
as guarantor under the Guaranty dated November 3, 2003
made for the benefit of National City Bank, as Agent,
and the Lenders.




By: /s/ Daniel P. Dyer
       Name: Daniel P. Dyer
       Title: CEO